DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
No claims have been amended.  Thus, claims 1-10 are presented for examination.

Pre-Appeal Conference
The final rejection mailed on November 26, 2021 has been withdrawn in light of the Pre-Appeal conference requested on February 28, 2022.  Thus, the prosecution of this application has been reopened.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. [U.S. Patent Publication 2014/0158389] in view of Marsh [U.S. Patent Publication 2018/0025349], and in further view of Lu et al. [U.S. Patent Publication 2019/0344421]

With regard to claim 1, Ito et al. meets the limitations of:
a theft deterring system comprising: a power tool comprising a motor connectable to a power source [a theft deterrence system for a power tool (paragraph 0019) wherein the motor is connected to a battery via a switch used for interrupting the power between the motor and battery (paragraph 0019)]
a switch connected to the motor [a switch used for interrupting the power between the motor and battery (paragraph 0019)]
a controller connected to the switch, the controller controlling the switch for controlling an amount of power provided to the motor [a circuit board having processors used for turning the cut-off switch according to the user’s operation of the trigger switch used for interrupting power between the battery and motor (paragraph 0149)]
a state circuit having a memory for storing a state value [a tool having a memory used for storing programs and data for the processors (paragraph 0149) wherein said processors used the data for controlling the operation of the tool (paragraph 0151 as well as paragraphs 0237-277)]
wherein the controller de-activates the switch to not provide power to the motor when the state value stored in the memory equals a desired value [the operation of a tool when the trigger is pressed by the user where the controller allows the tool to be operated according to the program code stored in the device’s memory which is executed by the device’s controller (paragraph 0162 as well as figure 5, step S512) and the controller allowing the switch to operate the tool by controlling the energy from the battery pack to supply to the tool in order to power it when it has been determined that the passcodes match as the pass codes of the battery and the tool must match in order to allow the tool to operate when the battery pack is connected to the power tool (paragraph 0161)]
However, Ito et al. fails to disclose of a point of sale system, a power tool enabled to communicate with a point of sale system, and state value received from a point of sale system.  In the field of device activation systems, Marsh teaches:
a point of sale system [a checkout in a store enabling the use of a gift card when it has been purchased (paragraph 0035)]
a power tool enabled to communicate with a point of sale system [a checkout in a store enabling the use of a gift card when it has been purchased via the scanning of the card when it is being purchased (paragraph 0035)]
state value received from a point of sale system [the adding of a value to or the activation of the value of a gift card after it has been scanned (paragraph 0035)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Ito et al. and Marsh to create a theft deterrence system where a sold power tool device can only be used when it is enabled by the purchasing operation performed by a customer and vendor thereby leaving the power tool device useless when it is not purchased or stolen thereby reducing the risk of thefts.  However, the combination of Ito et al. and Marsh fails to disclose of communication being done via Bluetooth Low Energy (BLE) signals.  In the field of power tool devices, Lu et al. teaches:
communication being done via Bluetooth Low Energy (BLE) signals [Bluetooth communications protocols being used when a host controller is electrically connected to a client device (paragraph 0025)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Ito et al., Huggins et al., and Lu et al. to create a theft deterrence system where a sold power tool device can only be used when it is enabled by the purchasing operation performed by a customer and vendor via Bluetooth communications protocols thereby leaving the power tool device useless when it is not purchased or stolen thereby reducing the risk of thefts wherein the motivation to combine is to deter theft by altering the functionality of the tool (Ito et al., paragraph 0002).

With regard to claim 2, Ito et al. meets the limitation of:
the state circuit is connected to the controller [the tool controller configured, according to the data stored in memory, to turn on or turn off according the user’s operation of the trigger switch of the tool (paragraph 0149) where said memory is connected to the processor (figure 1, items 15 and 16 as well as paragraphs 0237-277)]

With regard to claim 4, Ito et al. meets the limitation of:
the power source is a battery pack connectable to the motor [a battery pack that is connectable to a power tool which is then connected to the motor upon connection (figure 1, items 10, 40, and component M as well as paragraph 0150)]

With regard to claim 5, Ito meets the limitation of:
the battery pack comprises a battery control circuit that can provide data and/or instructions to the controller [a battery pack having a processor connected to a memory where said memory contains operational information for the controller (paragraphs 0150 and 0151 as well as paragraphs 0237-277)]

With regard to claim 6, Ito et al. meets the limitation of:
the state circuit is connected to the battery control circuit [a battery pack having a processor connected to a memory where said memory contains operational information for the controller where said memory is connected to a tool controller via connection terminals when the battery pack is connected to the tool (paragraphs 0149, 0150, and 0151 as well as figure 1, items 12, 26, 46, and 26)]

With regard to claim 7, Ito et al. meets the limitation of:
the switch is disposed within the battery pack [a battery pack processor acting as a switch as it outputs/controls disable or enable signals to a control signals to a tool controller according the data stored upon the battery pack’s memory (paragraph 0151 as well as paragraphs 0237-277)]

Claims 3, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. [U.S. Patent Publication 2014/0158389] in view of Marsh [U.S. Patent Publication 2018/0025349], and in further view of Lu et al. [U.S. Patent Publication 2019/0344421] and Howarth et al. [U.S. Patent Publication 2008/0180244].

With regard to claim 3, Ito et al. fails to disclose of the state circuit is at least one of a passive RFID tag circuit with rewrittable memory and an active RFID tag with rewrittable memory.  In the field of theft deterrence devices, Howarth et al. teaches:
the state circuit is at least one of a passive RFID tag circuit with rewrittable memory and an active RFID tag with rewrittable memory [an active RFID tag having a disabler having a memory used for storing state information regarding the operation of a device where it receives information regarding the disablement of a device (paragraphs 0038, 0039, 0040, 0042, and 0043)]
It would be obvious to one with ordinary skill in the art before the effective filing date of the invention to combine the elements of Ito et al., Marsh, Lu et al., and Howarth et al. to create a theft deterrence system for a tool wherein the system uses RFID devices to control the operation of a tool wherein said RFID device can effectively disable the tool in the event of a theft by preventing the power flow to a motor via a tool controller wherein the motivation to combine is deter theft by altering the functionality of the tool (Ito et al., paragraph 0002).

	With regard to claim 8, Ito et al. fails to disclose of a tag programmer for changing the stored value.  In the field of theft deterrence devices, Howarth et al. teaches:
a tag programmer for changing the stored value [a disabler receiving a signals from a transmitter where said signals allow the disablers to allow the normal operation of a device (paragraphs 0048 and 0049) and the absence of such a signal causes the disabler to disable the operation of a device (paragraph 0052 and figure 3B)]
It would be obvious to one with ordinary skill in the art before the effective filing date of the invention to combine the elements of Ito et al., Marsh, Lu et al., and Howarth et al. to create a theft deterrence system for a tool wherein the system uses RFID devices to control the operation of a tool wherein said RFID device can effectively enable the tool for normal operation or disable the tool in the event of a theft by preventing the power flow to a motor via a tool controller according to a signal received by the RFID device from a transmitter wherein the motivation to combine is to deter theft by altering the functionality of the tool (Ito et al., paragraph 0002).

	With regard to claim 9, Ito et al. fails to disclose of the state circuit further comprising an antenna.  In the field of theft deterrence devices, Howarth et al. teaches:
the state circuit further comprises an antenna [an RFID tag having an antenna (paragraph 0030) where said RFID tag has a disabler having a memory used for storing state information regarding the operation of a device where it receives information regarding the disablement of a device (paragraphs 0038, 0039, 0040, 0042, and 0043)]
It would be obvious to one with ordinary skill in the art before the effective filing date of the invention to combine the elements of Ito et al., Marsh, Lu et al., and Howarth et al. to create a theft deterrence system for a tool wherein the system uses RFID devices to control the operation of a tool wherein said RFID device can effectively enable the tool for normal operation or disable the tool in the event of a theft by preventing the power flow to a motor via a tool controller according to a signal received by the RFID device’s antenna wherein the motivation to combine is to deter theft by altering the functionality of the tool (Ito et al., paragraph 0002).

	With regard to claim 10, Ito et al. fails to disclose of the antenna receives a signal from the tag programmer.  In the field of theft deterrence devices, Howarth et al. teaches:
the antenna receives a signal from the tag programmer [a disabler receiving a signals from a transmitter via an antenna (paragraph 0030) where said signals allow the disablers to allow the normal operation of a device (paragraphs 0048 and 0049) and the absence of such a signal causes the disabler to disable the operation of a device (paragraph 0052 and figure 3B)]
It would be obvious to one with ordinary skill in the art before the effective filing date of the invention to combine the elements of Ito et al., Marsh, Lu et al., and Howarth et al. to create a theft deterrence system for a tool wherein the system uses RFID devices to control the operation of a tool wherein said RFID device can effectively enable the tool for normal operation or disable the tool in the event of a theft by preventing the power flow to a motor via a tool controller according to a signal received by the RFID device’s antenna from a transmitter wherein the motivation to combine is to deter theft by altering the functionality of the tool (Ito et al., paragraph 0002).

Response to Arguments
Applicant’s arguments filed February 28, 2022, with respect to the rejections of claims 1-10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Marsh [U.S. Patent Publication 2018/0025349].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689